[form10q2q15ex102_image2.gif]

Exhibit 10.2
RESTRICTED STOCK UNIT AGREEMENT
For Grantees Located Inside the United States
Awarded to: participant name
Grant Date: grant date
Number of Target Shares: shares
This Restricted Stock Unit Agreement (the “Agreement”) is made between FLIR
Systems, Inc., an Oregon corporation (“the Company”) and you, an employee or
consultant of the Company or one of its Subsidiaries (the “Grantee”).
The Company sponsors the FLIR Systems, Inc. 2011 Stock Incentive Plan (the
“Plan”). The Plan governs the terms of the award referenced in this Agreement
and controls in the event of any ambiguity between the Plan and this Agreement.
A copy of the Plan as amended can be found on the Company intranet or may be
obtained by contacting the Company’s Human Resources Department. The terms and
provisions of the Plan are incorporated herein by reference. By signing this
Agreement, you acknowledge that you have obtained and reviewed a copy of the
Plan. When used herein, the capitalized terms that are defined in the Plan shall
have the meanings given to them in the Plan, including the term “Committee,”
which means the Compensation Committee of the Company’s Board of Directors.
Your failure to execute this Agreement within 180 days of the Grant Date may
result in its cancellation.
In recognition of the value of your contribution to the Company, you and the
Company mutually covenant and agree as follows:
1.Grant. Subject to the terms and conditions of the Plan and this Agreement, the
Company grants to you, the Grantee, the right to receive on the vesting date
described herein the above stated number of shares of the Company’s common stock
(the “Shares”).
2.    No Rights as Shareholder Prior to Issuance and Delivery of Shares. Grantee
shall not be deemed for any purpose to be a shareholder of the Company as to any
Shares subject to this Agreement, including the right to any dividends or
dividend equivalents issued over the vesting period, until the Shares have been
issued and delivered to Grantee in accordance with the Plan and this Agreement.
3.    Vesting. The Shares subject to this Agreement will vest as stated in this
Section 3.
(a)    Performance Period. For purposes of this Agreement, the “Performance
Period” shall be the period beginning May 1, 2015 and ending April 30, 2018.
(b)    Performance Vesting. Subject to (i) Grantee’s continuous service as an
employee or consultant with the Company or its Subsidiaries through May 1, 2018
(the “Vesting Date”) or Grantee’s termination of employment and consultancy with
the Company and its




--------------------------------------------------------------------------------

[form10q2q15ex102_image2.gif]

Subsidiaries prior to the Vesting Date pursuant to Section 6 of the Agreement
and (ii) except as provided in Section 7, the certification by the Committee of
the performance level achieved, Grantee shall become vested in the number of
Shares that are earned pursuant to this Section 3(b). The number of Shares that
are earned under this Agreement shall be a percentage of the number of Target
Shares specified at the beginning of this Agreement (the “Target Shares”),
determined as follows, based on the TSR of the Company for the Performance
Period (the “Company TSR”) as compared to the Target TSR, as defined below:
(i)
When Company TSR is less than Target TSR, for each 1.0% that Company TSR is less
than Target TSR, the percentage of the Target Shares earned decreases by 10%;

(ii)
When Company TSR is equal to Target TSR, 100% of the Target Shares are earned;

(iii)
When Company TSR is from 1% to 20% greater than Target TSR, for each 1% that
Company TSR is greater than Target TSR, the percentage of the Target Shares
earned increases by 2.5%;

(iv)
When Company TSR is from 21% to 30% greater than Target TSR, for each 1% that
Company TSR is greater than Target TSR, the percentage of the Target Shares
earned increases by 5.0%; and

(v)
When Company TSR is 30% or more greater than Target TSR, the maximum number of
Target Shares are earned.

No Shares shall be earned pursuant to this Agreement if the Company TSR is 10
percentage points or more below the Target TSR. The maximum number of Shares
earned pursuant to this Agreement shall be 200% of the Target Shares. In the
event the Company TSR is negative, the maximum number of Shares that can be
earned is capped at an amount equal to the Target Shares.
(c)    Definitions. For purposes of this Agreement:
“Comparison Group” means each company that is included in the S&P 500 as of the
date on which the Performance Period begins, excluding any such company that
incurs a Specified Corporate Change during the Performance Period.
“Specified Corporate Change” means that company in the Comparison Group will be
deemed to have undergone a “Specified Corporate Change” if it:
(i)
ceases to be a domestically domiciled publicly traded company on the New York
Stock Exchange or Nasdaq stock exchange; or

(ii)
has been acquired by or merged with another company and the company is not the
surviving entity (whether by a peer company or otherwise, but not including
internal reorganizations), or has sold all or substantially all of its assets;
or





--------------------------------------------------------------------------------

[form10q2q15ex102_image2.gif]

(iii)
has reincorporated in a foreign (e.g., non-U.S.) jurisdiction, regardless of
whether it is a reporting company in that or another jurisdiction.

The Company shall rely on press releases, public filings, website postings, and
other reasonably reliable information available regarding a company in making a
determination that a Specified Corporate Change has occurred.
“Target TSR” means the TSR of the company in the Comparison Group that ranks at
the 60th percentile among all companies in the Comparison Group.
“TSR” means total shareholder return as applied to the Company and each company
in the Comparison Group, which shall reflect the stock price appreciation from
the beginning to the end of the Performance Period, plus dividends and
distributions made or declared (assuming such dividends or distributions are
reinvested in the common stock of the Company or the applicable company in the
Comparison Group as of the ex-dividend date) during the Performance Period,
expressed as a percentage return.  For purposes of computing TSR, the stock
price at the beginning of the Performance Period will be the average price of a
share of common stock over the 20 trading days prior to the first day of the
Performance Period, and the stock price at the end of the Performance Period
will be the average price of a share of common stock over the 20 trading days
ending on the last day of the Performance Period, adjusted for changes in
capital structure as well as dividends paid over the performance period.
4.    Payment of Shares. Subject to Sections 6 and 7 of this Agreement, the
number of Shares earned and vested pursuant to Section 3(b) and Section 6 shall
be issued to Grantee within 2½ months after the Vesting Date or, if later, the
date on which the Shares are distributable pursuant to the terms of the
Company’s Stock Deferral Plan.
5.    Rights of Grantee with Respect to Shares Delivered. Grantee shall enjoy
all shareholder rights with respect to Shares that have been issued and
delivered and such Shares shall no longer be subject to the terms of the Plan or
this Agreement; provided, however, that Grantee shall not sell or otherwise
dispose of any such Shares until the earliest to occur of (i) the first
anniversary of the date on which the Shares have become vested, (ii) a Corporate
Transaction, (iii) Grantee’s death or (iv) a termination of Grantee’s employment
due to a Qualifying Disability; provided further that this restriction shall not
apply to the withholding of Shares by the Company to satisfy any withholding
taxes in accordance with Section 10 of this Agreement.
6.    Termination of Service. In the event that Grantee's employment and
consultancy with the Company and its Subsidiaries terminates for any reason
other than death, a Qualifying Disability or Qualifying Retirement, as such
terms are defined in Section 6, the Shares subject to this Agreement shall
immediately expire and no additional Shares or payments shall be issued and
delivered or paid to Grantee pursuant to this Agreement. The date of termination
of Grantee’s employment or consultancy for purposes of the Plan shall be
determined by the Committee, in its exclusive discretion, which determination
shall be final.




--------------------------------------------------------------------------------

[form10q2q15ex102_image2.gif]

7.    Death, Qualifying Disability or Retirement. In the event of Grantee’s
death or termination of employment and consultancy with the Company and its
Subsidiaries as a result of Grantee’s Qualifying Disability, the Shares subject
to this Agreement shall become vested and the Company shall issue to Grantee or
his or her designated beneficiary, within 2½ months after the Vesting Date, a
number of Shares equal to the Shares that are earned pursuant to Section 3(b).
Upon such payment the Agreement shall expire and no additional Shares or
payments shall be issued and delivered or paid to Grantee pursuant to this
Agreement. For purposes of this Agreement, a “Qualifying Disability” shall mean
a Disability, as defined below, which the Committee determines is expected to
prevent the Grantee from thereafter engaging in any gainful employment. For
purposes of this Agreement, a “Disability” shall mean a total and permanent
disability as defined in section 22(e)(3) of the Code. The determination of
whether Grantee’s Disability is a Qualifying Disability shall be made by the
Committee in its sole discretion, and such determination shall be final.
In the event Grantee’s employment and consultancy with the Company and its
Subsidiaries terminates as a result of Grantee’s Qualifying Retirement, the
Shares subject to this Agreement shall become vested and the Company shall issue
to Grantee or his or her designated beneficiary, within 2½ months after the
Vesting Date, a number of Shares equal to the Shares that are earned pursuant to
Section 3(b), prorated to reflect the number of days in the Performance Period
during which Grantee was employed by the Company or its Subsidiaries. Upon such
payment the Agreement shall expire and no additional Shares or payments shall be
issued and delivered or paid to Grantee pursuant to this Agreement. For purposes
of this Agreement, “Qualifying Retirement” shall mean a voluntary termination of
employment and consultancy by Grantee if Grantee is, on the effective date of
such termination, at least 60 years of age and has worked for the Company or one
of its Subsidiaries for the preceding five (5) years.
8.    Corporate Transaction. In the event a Corporate Transaction, as defined in
the Plan, occurs during the Performance Period, and Grantee remains employed by
the Company or its Subsidiaries until the date of such Corporate Transaction,
the Company shall issue to Grantee the greater of (i) the number of Target
Shares, without regard to the performance conditions described in Section 3(b),
or (ii) the number of Shares that would be earned pursuant to Section 3(b) if
the Performance Period ended on the date of the Corporate Transaction; provided
that in lieu of issuing such Shares, the Company may, in the sole discretion of
the Committee, make a cash payment to Grantee in an amount equal to the Fair
Market Value of such number of Shares, determined as of the date of the
Corporate Transaction. The Company shall issue such Shares or make such payment
not later than one calendar month after the date of the Corporate Transaction.
Upon such issuance or payment the Agreement shall expire and no additional
Shares or payments shall be issued and delivered or paid to Grantee pursuant to
this Agreement. For purposes of clause (ii) above, the value of a share of
Company common stock at the end of the Performance Period that is used to
determine the Company TSR shall be equal to the Fair Market Value of the
consideration payable with respect to a share of Common Stock in the applicable
Corporate Transaction.
9.    Nontransferability of this Agreement. This Agreement may not be sold,
transferred, assigned, pledged, or encumbered and any such attempted action
shall be void.




--------------------------------------------------------------------------------

[form10q2q15ex102_image2.gif]

10.    Withholding Taxes. The vesting and issuance of Shares and the payment of
cash to Grantee is a taxable event for which the Company is obligated to
withhold taxes. Grantee agrees to pay to the Company an amount sufficient to
provide for any federal, state, and local withholding taxes, including FICA
taxes, in connection with the issuance and delivery of any Shares by the Company
to Grantee. Grantee may satisfy this withholding obligation by electing in
writing (i) to transfer from Grantee’s Fidelity cash account an amount
sufficient to satisfy the withholding obligation, or (ii) have Company withhold
from the Shares otherwise to be delivered to Grantee that number of Shares that
would satisfy the withholding obligation. In the absence of a timely election by
Grantee, the Committee will use option (ii).
If the Committee withholds Shares to satisfy the withholding obligation, the
following rules apply:
(a)    The value of the Shares withheld or transferred must equal (or exceed by
at most a fractional Share) the minimum withholding obligation.
(b)    The value of the Shares withheld or transferred shall be the Fair Market
Value determined as of the vesting date.
(c)    The election is subject to the consent or disapproval of the Committee.
11.    Exclusion of Shares from Compensation. Shares issued and delivered to
Grantee pursuant to the Plan will not constitute compensation to Grantee for
purposes of any retirement, life insurance or other employee benefit plan of the
Company.
12.    Termination of Agreement. This Agreement shall terminate when no further
Shares may be delivered to Grantee pursuant to this Agreement.
13.    Governing Law. This Agreement is governed by, and subject to, the laws of
the State of Oregon, as provided in the Plan.
For purposes of litigating any dispute that arises under this Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of Oregon,
and agree that such litigation shall be conducted in the appropriate state or
federal courts of Oregon.
14.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to the award referenced in
this Agreement or to participation in the Plan or to future awards that may be
granted under the Plan by electronic means or to request Grantee’s consent to
participate in the Plan by electronic means. Grantee hereby consents to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
15.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.




--------------------------------------------------------------------------------

[form10q2q15ex102_image2.gif]

16.    Insider Trading Restrictions. Grantee acknowledges that Grantee may be
subject to insider trading restrictions, which may affect his or her ability to
acquire or dispose of Shares or rights to Shares (e.g., restricted stock units)
acquired under the Plan during such times as Grantee is considered to have
“inside information” regarding the Company. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Grantee is
responsible for ensuring compliance with any applicable restrictions and is
advised to consult his or her personal legal advisor on this matter.
FLIR SYSTEMS, INC.
GRANTEE

[form10q2q15ex102_image1a01.jpg]                
Andrew C. Teich
Name
President and Chief Executive Officer
Signed Electronically







